Citation Nr: 1642430	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-39 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial increased rating for post-traumatic stress disorder (PTSD) with depression in excess of 30 percent from January 22, 1998, in excess of 50 percent from March 15, 2001, and in excess of 70 percent from September 28, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the Board at a September 2016 videoconference hearing.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's September 2016 hearing testimony and in VA treatment records include his reports that he received inpatient treatment for PTSD and substance abuse at the VA medical center in Biloxi, Mississippi between approximately 2002 and 2004.  Regrettably, such treatment records are not included in the claims file and must be obtained.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the complete VA treatment records from the Gulf Coast Veterans Health Care system in Biloxi, Mississippi, as well as any other VA facility identified by the Veteran.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) and give them an appropriate time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




